     Case 2:19-cv-02682-GW-SK Document 37 Filed 01/27/20 Page 1 of 3 Page ID #:209




 1   WENCONG FA, SBN 301679
 2
     Email: WFa@pacificlegal.org
     JOSHUA P. THOMPSON, SBN 250955
 3   Email: JThompson@pacificlegal.org
 4   Pacific Legal Foundation
     930 G Street
 5
     Sacramento, California 95814
 6   Telephone: (916) 419-7111
     Facsimile: (916) 419-7747
 7
     Attorneys for Plaintiff Jonathan Kotler
 8
 9                             UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11                                          WESTERN DIVISION
12
                                                   )    Case No.: 2:19-cv-02682 GW (SKx)
13   JONATHAN KOTLER,                              )
                                                   )
14                   Plaintiff,                    )     STIPULATED VOLUNTARY
15
                                                   )    DISMISSAL WITH PREJUDICE
            v.                                     )
16                                                 )
                                                   )
17   STEVE GORDON, in his official                 )
     capacity as Director of the California        )
18                                                 )
     Department of Motor Vehicles,                 )
19                                                 )
                    Defendant.                     )
20
21
22
23
24
25
26
27
28
     ______________________________________________________________________________
      Stipulated Dismissal With Prejudice         -1-          Case No.: 2:19-cv-02682 GW (SKx)
     Case 2:19-cv-02682-GW-SK Document 37 Filed 01/27/20 Page 2 of 3 Page ID #:210



 1          The parties to this action, in consideration of a negotiated settlement
 2   agreement executed by them, stipulate that this action be dismissed with prejudice
 3   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). This Court shall retain
 4   jurisdiction to enforce the parties’ settlement agreement.
 5          It is so STIPULATED.
 6          Dated: January 27, 2020          Respectfully submitted,
 7                                                 /s/ Wencong Fa
 8                                           WENCONG FA
                                             JOSHUA P. THOMPSON
 9                                           Attorneys for Plaintiff, Jonathan Kotler
10
                                             Respectfully submitted,
11
                                                     /s/ Gabrielle D. Boutin
12                                           GABRIELLE D. BOUTIN
13                                           Deputy Attorney General
                                             Attorney for Steve Gordon, Director
14
                                             of the California Department of Motor
15                                           Vehicles
16
17          Pursuant to Local Rule 5-4.3.4(a)(2)(i), the below filer attests that the above
18   signatories concur in this filing’s content and have authorized this filing.
19
20          Dated: January 27, 2020                 /s/ Wencong Fa
                                                       WENCONG FA
21
22
23
24
25
26
27
28

     ______________________________________________________________________________
      Stipulated Dismissal With Prejudice    -2-             Case No.: 2:19-cv-02682 GW (SKx)
     Case 2:19-cv-02682-GW-SK Document 37 Filed 01/27/20 Page 3 of 3 Page ID #:211



 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that a copy of the foregoing Stipulated Voluntary Dismissal
 3   With Prejudice has been served through the Court’s CM/ECF system on all
 4   registered counsel this 27th day of January, 2020.
 5
 6          DATED: January 27, 2020.
 7                                          Respectfully submitted,
 8
 9                                          By    /s/ Wencong Fa
10                                                    WENCONG FA
11                                          WENCONG FA, SBN 301679
                                            JOSHUA P. THOMPSON, SBN 250955
12                                          Pacific Legal Foundation
13                                          930 G Street
                                            Sacramento, California 95814
14                                          Telephone: (916) 419-7111
                                            Facsimile: (916) 419-7747
15                                          Email: WFa@pacificlegal.org
16                                          Email: JThompson@pacificlegal.org
17                                          Attorneys for Plaintiff Jonathan Kotler
18
19
20
21
22
23
24
25
26
27
28

     ______________________________________________________________________________
      Stipulated Dismissal With Prejudice   -3-            Case No.: 2:19-cv-02682 GW (SKx)
